DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 25 October 2021.  Claims 1, 2 and 7 are currently pending and amended.  Claims 3-6 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Non-Patent Literature “Development of Low Cost Alkaline Fuel Cells” to Tomantschger et al. (Tomantschger) in view of US Patent No. 11,050,076 to Wang et al. (Wang), further in view of US Patent Application Publication No. 2016/0068973 to Stephens et al. (Stephens) and further in view of US Patent Application Publication No. 2017/0098843 to Manthiram et al. (Manthiram).
As to claims 1, 2 and 7, Tomantschger teaches a membrane free alkaline electrochemical reactor comprising a collection chamber (KOH electrolyte chamber between cathode and anode), a first chamber (O2/air chamber between cathode and bipolar plate) and a second chamber (H2 chamber between anode and bipolar plate) wherein the first and second chambers are sealably connected to said collection chamber; a carbon paper cathode and a carbon paper anode, wherein the carbon paper cathode is disposed between the first chamber and the second chamber and wherein the carbon paper anode is disposed between the second chamber the collection chamber, and wherein the anode and cathode area each provided with a catalyst (3) on the carbon paper layer (1) wherein the anode catalyst comprises, for example, palladium or rhodium, a stable catalyst capable of acting as an oxygen evolution (Section: Construction of the multicell stack; Section: Electrode design; Figures 2, 3, 4, 5 and 9).
However, Tomantschger fails to further specifically contemplate the porosity of the carbon paper and thus fails to teach that the carbon paper is mesoporous.  However, Wang also discusses fuel cells utilizing carbon paper and teaches that a known effective type of carbon paper is mesoporous carbon paper (Column 3, Lines 16-33).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the carbon paper of Tomantschger as mesoporous carbon paper with the reasonable expectation of effectively forming the fuel cell electrodes of Tomantschger as taught by Wang.
However, Tomantschger fails to further teach that the alkaline fuel cell is configured with catalysts specifically comprising an oxygen reduction reaction catalyst on the cathode for imparting a two-electron partial reduction reaction to hydrogen peroxide and an oxygen evolution reaction catalyst on the anode.  
However, Stephens also discusses fuel cells and teaches that in both alkaline fuel cells and PEM fuel cells, the fuel cells can be modified into electrochemical cells for hydrogen peroxide production that operate to produce hydrogen peroxide in both fuel cell and electrolysis mode, allowing for the production of valuable hydrogen peroxide in both energy producing and energy utilizing modes via the selection of the appropriate cathode catalyst (Paragraphs 0003, 0008-00100063, 0065 and 0067).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify (Paragraphs 0007, 0018, 0080 and 0081).   
However, Tomantschger teaches that the catalyst are provided only on the collection chamber side of the carbon paper and thus fails to teach that the anode catalyst is provided on a side of carbon paper facing towards the second chamber.  However, Manthiram also discusses alkaline fuel cells and teaches that the anode should be formed with a second carbon paper layer between the electrolyte flow channel and the anode catalyst layer in order to protect the anode catalyst layer from the electrolyte (Paragraph 0166).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Tomantschger with the addition of an additional carbon paper layer (obviously rendered mesoporous as above) between the collection chamber and the anode catalyst layer in order to protect the anode catalyst layer as taught by Manthiram.  Thus a formation wherein the anode catalyst is provided on a side of a mesoporous carbon paper anode layer facing towards the second chamber.  

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive.
Applicants argue that Tomantschger fails to teach all off the generation of hydrogen peroxide, input and output ports into and out of the central chamber between the first and second chambers, a mesoporous carbon paper cathode, a mesoporous carbon paper anode, the ORR coating and the OER coating.  
However, the Examiner maintains that, as discussed above, Tomantschger does teach inlet and outlet ports in the central collection compartment for electrolyte circulation (Figure 3) and an anode catalyst capable of acting as an OER catalyst, furthermore Stephens renders obvious the production of hydrogen peroxide in the central collection compartment utilizing an appropriate ORR catalyst and Wang renders obvious forming the carbon paper as mesoporous carbon paper.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794